Simmons, C. J.
This case is controlled by the decision of this court in the case of Hill v. Cole et al., 84 Ga. 245; and this being so, the construction of the registry act of 1889 is not involved.

Judgment affirmed.

The judge ordered, that Estes be first paid, counting interest at seven per cent, on the $200 advanced by him, and purging his debt of usury, and that the balance, if any, be applied to fi. fas. according to priority. He held that Drake and Howell could not attack the deed from Garrett to Estes and from Estes to Mrs. Bennett, because they claimed thereunder when they asked for this money; that the lien of Estes dated from the time of the record of the deed to him, which was prior to the date of the judgments of Drake and ITowell; and that the non-record of the executions [in time] did not affect the ease. Drake and Howell excepted.
J. P. Brooke, for plaintiffs in error.
H. L. Patterson, contra.